 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TORIANO GERMAINE SMITH,                           No. 2:19-cv-1765 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    YUBA COUNTY SHERIFF
      DEPARTMENT, et al.,
15
                         Defendants.
16

17

18          I.      Introduction

19          Plaintiff is an inmate at Deuel Vocational Institution under the authority of the California

20   Department of Corrections and Rehabilitation (CDCR), proceeding pro se with a civil rights

21   complaint filed pursuant to 42 U.S.C. § 1983, and a request to proceed in forma pauperis filed

22   pursuant to 28 U.S.C. § 1915. Plaintiff challenges conditions of his prior confinement at the

23   Yuba County Main Jail. This action is referred to the undersigned United States Magistrate Judge

24   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(c). For the following reasons, the court

25   grants plaintiff’s request to proceed in forma pauperis but finds that the complaint does not state a

26   claim upon which relief may be granted. Plaintiff will be granted leave to amend.

27   ////

28   ////
                                                        1
 1            II.    In Forma Pauperis Application
 2            Plaintiff has submitted an affidavit and prison trust account statement that make the
 3   showing required by 28 U.S.C. § 1915(a). See ECF Nos. 4, 6.1 Accordingly, plaintiff’s request
 4   to proceed in forma pauperis will be granted.
 5            Plaintiff must still pay the statutory filing fee of $350.00 for this action over time. 28
 6   U.S.C. §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee
 7   in accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will
 8   direct the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account
 9   and forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated to make monthly
10   payments of twenty percent of the preceding month’s income credited to plaintiff’s trust account.
11   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
12   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. §
13   1915(b)(2).
14            III.   Screening of Plaintiff’s Civil Rights Complaint
15                   A.      Legal Standards
16            The court is required to screen complaints brought by prisoners seeking relief against a
17   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
18   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
19   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
20   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).
21   A claim is legally frivolous when it lacks an arguable basis either in law or in fact. Neitzke v.
22   Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th Cir.
23   1984).
24            A district court must construe a pro se pleading liberally to determine if it states a
25   potentially cognizable claim. While detailed factual allegations are not required, “[t]hreadbare
26   recitals of the elements of a cause of action, supported by mere conclusory statements, do not
27
     1
      Plaintiff’s second-filed motion to proceed in forma pauperis, ECF No. 8, will be denied as
28   moot.
                                                      2
 1   suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corporation v.
 2   Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual matter, accepted
 3   as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting
 4   Twombly, 550 U.S. at 570).
 5           A pro se litigant is entitled to notice of the deficiencies in the complaint and an
 6   opportunity to amend, unless the complaint’s deficiencies cannot be cured by amendment. See
 7   Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987); see also Lopez v. Smith, 203 F.3d 1122,
 8   1130-31 (9th Cir. 2000).
 9                   B.      Plaintiff’s Allegations
10           Plaintiff was booked into the Yuba County Main Jail on July 3, 2019, ECF No. 1 at 4,
11   where he was allegedly denied items required to practice his Muslim faith. Plaintiff alleges that
12   he spoke with “multiple deputies” who directed him to the inmate request form procedures, but
13   his “two emergency requests” were not answered. Id. at 1. He submitted a grievance form on
14   July 15, 2019 “to be given partial items . . . such as Quran & prayer rug. A Jewish Kosher diet
15   was given. I needed Halal diet.” Id. at 2. “Sergeant Cordray was the supervisor who[] provided
16   partial items” on July 16, 2019. Id. at 3. Plaintiff describes Cordray as a Jail Shift Supervisor and
17   names him as a defendant in this action. Id. at 2.
18           Also on July 16, 2019, plaintiff alleges that defendant Captain A. Garza, the Jail
19   Commander, “denied [plaintiff] verbally the right to fully exercise my right to freedom of religion
20   by denying Juma’h (Muslim) Services along with prayer beads, prayer oil, cufi (head cover) and
21   EID (special prayer in Juma’h).” Id. at 3. Garza allegedly told plaintiff that “such events, items
22   and people” presented security risks to the facility and he “refused to comment on paper.” Id. at
23   2-3. Plaintiff alleges that Garza’s response “caused [him] mental & emotional suffering by not
24   being allowed to prayer & pushing me away from religion while providing other religious
25   services. Physical suffering by providing inadequate nutrition as needed. Captain A. Garza
26   conduct was of evil intent and involved callous indifferences to my rights.” Id. [sic].
27           A third named defendant is the Yuba County Sheriff’s Department, also referred to as the
28   “Yuba County Jail Facility (minus medical).” Id. at 1-2.
                                                          3
 1           With this action, plaintiff seeks $250,000 “for mental and emotional damages which is
 2   compensatory damages,” and “punitive damages of $75,000 for malice intent to deprive me from
 3   the Muslim religion by [Garza] commenting ‘This religion is a security risk!’” Id. at 3.
 4           The CDCR Inmate Locator website indicates that plaintiff was admitted to DVI on
 5   September 5, 2019.2 Therefore, he was incarcerated in the Yuba County Jail for a period of
 6   slightly more than two months.
 7                   C.      Analysis
 8           “The right to exercise religious practices and beliefs does not terminate at the prison door.
 9   The free exercise right, however, is necessarily limited by the fact of incarceration, and may be
10   curtailed in order to achieve legitimate correctional goals or to maintain prison security. We
11   determine whether these competing interests are balanced properly by applying a reasonableness
12   test: When a prison regulation impinges on inmates’ constitutional rights, the regulation is valid if
13   it is reasonably related to legitimate penological interests.” McElyea v. Babbitt, 833 F.2d 196,
14   197 (9th Cir. 1987) (citations and internal quotation marks omitted); see also Shakur v. Schriro,
15   514 F.3d 878, 889 (9th Cir. 2008) (“Once the plaintiff establishes that the challenged state action
16   substantially burdens his religious exercise, the government bears the burden of establishing that
17   the regulation serves a compelling government interest and is the least restrictive means of
18   achieving that interest.”).
19           “A person asserting a free exercise claim must show that the government action in
20   question substantially burdens the person’s practice of her religion. A substantial burden places
21   more than an inconvenience on religious exercise; it must have a tendency to coerce individuals
22   into acting contrary to their religious beliefs or exert substantial pressure on an adherent to
23   modify his behavior and to violate his beliefs.” Jones v. Williams, 791 F.3d 1023, 1031-32 (9th
24   Cir. 2015) (citations, internal quotation marks, punctuation and alterations omitted).
25   2
       See http://inmatelocator.cdcr.ca.gov/ (Inmate Locator website operated by the California
26   Department of Corrections and Rehabilitation). This Court may take judicial notice of facts that
     are capable of accurate determination by sources whose accuracy cannot reasonably be
27   questioned. Fed. R. Evid. 201; see also City of Sausalito v. O'Neill, 386 F.3d 1186, 1224 n.2 (9th
     Cir. 2004) (“We may take judicial notice of a record of a state agency not subject to reasonable
28   dispute.”).
                                                       4
 1   “[G]overnment action places a substantial burden on an individual’s right to free exercise of
 2   religion when it tends to coerce the individual to forego her sincerely held religious beliefs or to
 3   engage in conduct that violates those beliefs.” Id. at 1033 (citations omitted). “[R]equiring a
 4   believer to defile himself by doing something that is completely forbidden by his religion is
 5   different from (and more serious than) curtailing various ways of expressing beliefs for which
 6   alternatives are available.” Ashelman v. Wawrzaszek, 111 F.3d 674, 677 (9th Cir. 1997).
 7          In the instant case, the allegations of the complaint are deficient in at least two ways:
 8   plaintiff’s substantive allegations do not satisfy the legal requirements for stating a First
 9   Amendment claim, and the allegations fail to adequately connect or “link” the named defendants.
10          Plaintiff seeks compensatory damages because he was personally offended by the alleged
11   statement of defendant Garza concerning security risks to the jail. However, a prisoner may not
12   obtain compensatory damages based on mental or emotional injury alone, without a showing of
13   physical injury. See 42 U.S.C. § 1997e(e) (“No Federal civil action may be brought by a prisoner
14   confined in a jail, prison, or other correctional facility, for mental or emotional injury suffered
15   while in custody without a prior showing of physical injury.”). “[F]or all claims to which it
16   applies, 42 U.S.C. § 1997e(e) requires a prior showing of physical injury that need not be
17   significant but must be more than de minimis.” Oliver v. Keller, 289 F.3d 623, 627 (9th Cir.
18   2002) (fn. omitted). Moreover, “verbal harassment or abuse . . . [alone] is insufficient to state a
19   constitutional deprivation under 42 U.S.C. 1983.” Oltarzewski v. Ruggiero, 830 F.2d 136, 139
20   (9th Cir. 1987) (citation and internal quotation omitted).
21          Although plaintiff alleges that he sustained “physical suffering” due to the allegedly
22   inadequate nutrition provided by the Kosher diet, these alleged facts do not involve the same
23   transaction in which plaintiff alleges he was offended. See Fed. R. Civ. P. 20(a)(2)(A).
24   Moreover, plaintiff does not explain how the diet was nutritionally inadequate or how plaintiff
25   was impacted by the diet. Although California state prisons now offer a “Religious Meat
26   Alternate Program” (offering meat that is certified Halal), see e.g. Cal. Code Regs. tit. 15, §
27   3054.3, that is not the case in many county jails, where Kosher diets are often provided in lieu of
28   Halal diets.
                                                         5
 1          On the same day as defendant Garza’s alleged statement, defendant Cordray provided
 2   plaintiff with some of the religious items he requested, specifically, a Quran, a prayer rug, and
 3   authorization to receive a Kosher diet. Plaintiff challenges Garza’s denial of the additional items
 4   he requested – a Halal diet, prayer beads, prayer oil, a cufi, and an EID (special prayer in
 5   Juma’h). However, the complaint does not allege, nor is it reasonable to infer from the existing
 6   allegations, that the denial of these items substantially burdened plaintiff’s practice of his religion
 7   by pressuring him to modify his religious behavior or coercing him to act contrary to his religious
 8   beliefs. Jones, 791 F.3d at 1031-32.
 9          In addition to these substantive deficiencies, rendering plaintiff’s allegations against
10   defendant Garza deficient, the complaint makes no meaningful allegations against defendant
11   Cordray. Plaintiff alleges only that Cordray provided him with some of the religious items
12   plaintiff requested, not that Cordray denied plaintiff any items. There can be no liability under
13   Section 1983 without an affirmative link or connection between a defendant’s actions and the
14   alleged violation of rights. Rizzo v. Goode, 423 U.S. 362, 371 (1976). “A person ‘subjects’
15   another to the deprivation of a constitutional right, within the meaning of § 1983, if he does an
16   affirmative act, participates in another’s affirmative acts or omits to perform an act which he is
17   legally required to do that causes the deprivation of which complaint is made.” Johnson v. Duffy,
18   588 F.2d 740, 743 (9th Cir. 1978); see also Leer v. Murphy, 844 F.2d 628, 633 (9th Cir.1988)
19   (“The inquiry into causation must be individualized and focus on the duties and responsibilities of
20   each individual defendant whose acts or omissions are alleged to have caused a constitutional
21   deprivation.”).
22          The third-named defendant in this action is sued as the “Yuba County Sheriff Department
23   Main Jail,” and the “Yuba County Jail Facility (minus medical).” ECF No. 1 at 1, 2. Suits
24   against the Yuba County Jail or the Yuba County Sheriff in his official capacity are properly
25   construed as suits against the responsible county entity, specifically, Yuba County. See Kentucky
26   v. Graham, 473 U.S. 159, 165-66 (citing Monell v. New York City Dept. of Social Services, 436
27   U.S. 658, 690, n.55 (1978)). Local governmental entities may be liable under Section 1983 for
28   civil rights violations. See e.g. Karim–Panahi v. Los Angeles Police Dept., 839 F.2d 621, 624
                                                         6
 1   n.2. However, the Supreme Court has limited municipal liability to the unconstitutional
 2   implementation or execution of a municipal “policy statement, ordinance, regulation, or decision
 3   officially adopted and promulgated by that body’s officers.” Monell, 436 U.S. at 690 (fn.
 4   omitted). “[I]t is when execution of a [local] government’s policy or custom, whether made by its
 5   lawmakers or by those whose edicts or acts may fairly be said to represent official policy, inflicts
 6   the injury that the government as an entity is responsible under § 1983.” Id. at 693. The instant
 7   complaint does not allege that the circumstances challenged herein reflect a specific county jail
 8   policy or procedure, or the violation of a policy or procedure. Absent such allegations, Yuba
 9   County is not an appropriate defendant in this action.
10           In conclusion, the undersigned finds that the complaint fails to state a cognizable Section
11   1983 claim against any of the three identified defendants. Nevertheless, plaintiff will be granted
12   the opportunity to file an amended complaint, subject to the legal considerations and requirements
13   set forth herein.
14           IV.     Leave to File a First Amended Complaint
15           For the reasons set forth above, plaintiff’s complaint does not state a cognizable claim,
16   and is therefore subject to dismissal. See 28 U.S.C. § 1915A. However, plaintiff will be granted
17   leave to file a First Amended Complaint (FAC). Local Rule 220 requires that an amended
18   complaint be complete in itself without reference to any prior pleading. See also Loux v. Rhay,
19   375 F.2d 55, 57 (9th Cir. 1967) (an amended complaint supersedes the prior complaint).
20   Therefore, in a FAC, each claim and the involvement of each defendant must be sufficiently
21   alleged. If plaintiff chooses to file a FAC, the complaint must allege in specific terms how each
22   named defendant violated plaintiff’s specifically identified constitutional rights. Rizzo, supra,
23   423 U.S. at 371.
24           V.      Summary for Pro Se Plaintiff
25           You are granted in forma pauperis status and will pay the filing fee over time with
26   automatic deductions from your prison trust account.
27           The court has screened your complaint and, for the reasons set forth above, finds that it
28   does not state a cognizable federal claim. You are granted leave to file a First Amended
                                                        7
 1   Complaint to try to fix the problems the court has identified. A First Amended Complaint should
 2   explain how each individual defendant personally participated in violating your right to practice
 3   your religion. Suing the Jail or the Sheriff is the same as suing the County, and you can only do
 4   that if there is a jail policy that caused your rights to be violated. Interference with your religious
 5   practice in jail only violates the First Amendment if the kind of interference you experienced has
 6   a tendency to make you act contrary to your religion. Jails may reasonably restrict religious
 7   activity. Your First Amended Complaint must state facts showing that the circumstances you
 8   experienced were unreasonable in the context of jail and “substantially burdened” your ability to
 9   practice your faith.
10           If you choose to file a First Amended Complaint, you must do so within thirty (30) days
11   after the filing date of this order. Failure to timely file a First Amended Complaint will result in a
12   recommendation that this action be dismissed without prejudice.
13           VI.    Conclusion
14           For the foregoing reasons, IT IS HEREBY ORDERED that:
15           1. Plaintiff’s request to proceed in forma pauperis, ECF No. 4, is granted.
16           2. Plaintiff’s second-filed motion to proceed in forma pauperis, ECF No. 8, is denied as
17   moot.
18           3. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
19   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.
20   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the
21   Director of the California Department of Corrections and Rehabilitation filed concurrently
22   herewith.
23           4. Plaintiff’s complaint, ECF No. 1, is found not to state a claim and will not be served.
24   Plaintiff is granted leave to file a First Amended Complaint (FAC), on the form provided
25   herewith, within thirty (30) days after the filing date of this order, subject to the legal standards
26   set forth herein. Failure to timely file a FAC will result in a recommendation that this action be
27   dismissed without prejudice.
28   ////
                                                         8
 1          5. The Clerk of Court is directed to send plaintiff, together with a copy of this order, a
 2   copy of the form complaint used by prisoners in this district to pursue a civil rights action under
 3   42 U.S.C. § 1983.
 4   DATED: January 14, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        9
